internal_revenue_service number release date index number ------------------------- ----------------------------------------- ------------------------------- -------------------------- ------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc ita b01 plr-104321-08 date date legend taxpayer ---------------------------------------------------------- state ------ dear -------------- this responds to your letter dated date in which you request on behalf of taxpayer a ruling with respect to sec_170 of the internal_revenue_code ruling requested taxpayer a regulated_investment_company ric requests a ruling that its taxable_income for purposes of calculating the percentage limitation under sec_170 is its taxable_income not reduced by the dividends_paid deduction under sec_561 conclusion taxable_income for purposes of the percentage limitation on deductions for corporate charitable_contributions under sec_170 means taxable_income under sec_63 computed without regard to the amounts specified under sec_170 taxable_income under sec_63 is gross_income minus certain deductions including the deductions allowed by sec_561 the dividends_paid deduction defined in sec_561 is not an amount specified under sec_170 therefore the deduction for dividends_paid under sec_561 must be taken into account in determining the taxable_income of a corporation for purposes of sec_170 taxpayer is a state business_trust that is taxable as a domestic_corporation it is registered under the investment_company act of u s c sec_80a-1 et seq as facts ------------------------------------------ plr-104321-08 amended as a diversified management investment_company taxpayer has elected to be taxed as a ric under sec_851 of the code law and analysis sec_170 provides a deduction for qualified charitable_contributions however under sec_170 the deduction for charitable_contributions made by a corporation in a taxable_year may not exceed percent of the corporation’s taxable_income for that year for purposes of calculating the percentage limitation under sec_170 a corporation’s taxable_income is defined under sec_170 as taxable_income computed without regard to- the deduction for charitable_contributions under sec_170 the special_deductions for corporations allowed under part viii except sec_248 relating to organizational_expenditures subchapter_b chapter of the code any net_operating_loss_carryback to the taxable_year under sec_172 sec_199 and any capital_loss_carryback to the taxable_year under sec_1212 sec_63 defines taxable_income for purposes of subtitle a of the code as gross_income minus the deductions allowed by chapter other than the standard_deduction the following deductions among others are allowed by chapter the charitable_contribution_deduction under sec_170 the deductions for corporations under part viii subchapter_b chapter of the code the net_operating_loss_deduction under sec_172 the deduction with respect to income attributable to domestic_production activities under sec_199 the amount allowed as a deduction in the current taxable_year with respect to a net_capital_loss for which the corporation is allowed a capital_loss_carryback or carryover in the current taxable_year under sec_1212 and the deduction for dividends_paid under sec_561 sec_852 relates to the taxation of rics and their shareholders under sec_852 investment_company_taxable_income icti is generally the taxable_income of the ric adjusted for the deduction for dividends_paid as defined in sec_561 but computed without regard to capital_gain dividends and exempt-interest dividends ------------------------------------------ plr-104321-08 taxpayer asserts that for purposes of calculating the percentage limitation under sec_170 a ric’s taxable_income is defined as taxable_income not reduced by the dividends_paid deduction in support of its position taxpayer cites plr date which held that for purposes of calculating the percentage limitation under sec_170 a reit’s ‘taxable income’ is determined in the manner provided in sec_63 before the taxable_income of the reit is reduced by the dividends_paid deduction as required in sec_857 plr does not support taxpayer’s position because private letter rulings may not be used or cited as precedent under sec_6110 moreover we believe that the conclusion reached in plr is incorrect a corporation’s taxable_income for purposes of calculating the percentage limitation on deductions for qualified charitable_contributions is defined in sec_170 sec_170 provides an exclusive list of adjustments that must be made to a corporation’s taxable_income as defined in sec_63 in order to calculate the amount of the corporation’s charitable_contribution_deduction under sec_170 the adjustments provided in sec_852 relating to icti do not affect a corporation’s taxable_income for purposes of sec_170 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely john p moriarty chief branch income_tax accounting cc
